Citation Nr: 1828138	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Veteran represented by:	National Association of County 
	Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to March 1958 and from August 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a videoconference hearing before the undersigned in January 2018.  A transcript of the hearing has been associated with the record.  The Board observes that, given the extensive procedural history of this case, two issues were raised at the hearing as being on appeal - entitlement to an increased rating for bilateral hearing loss, and entitlement to service connection for a lumbar spine disability.  However, the Board notes that a February 2007 denied entitlement to service connection for a lumbar spine disability, and the Veteran did not appeal that decision.  Accordingly, it became final.  With regard to an increased rating for bilateral hearing loss, an October 2008 rating decision increased the Veteran's rating for that disability to 30 percent.  The Veteran did not file a notice of disagreement to that rating decision, and therefore that, also, is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a March 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision.

2.  Additional evidence received since the March 2011 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

3.  Resolving reasonable doubt in favor of the Veteran, the medical evidence shows a diagnosis of PTSD based on an in-service stressor.


CONCLUSIONS OF LAW

1.  The March 2011 Board decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

The Veteran contends that he currently has PTSD and other acquired psychiatric disorders as a result of several traumatic events that occurred when he was stationed in Vietnam while serving in the United States Navy.  He has stated that he was assigned as a heavy truck driver and drove a supply truck from a supply depot to Red Beach.  He said that on several occasions he was fired upon by the enemy while driving through villages.  Additionally, on two occasions, the Veteran's commanding officer allegedly reprimanded the Veteran in a threatening way so as to make sure supplies were not lost on the supply runs.  The Veteran stated that another in-service stressor occurred when he was sent to a field hospital.  While there, the Veteran said that he witnessed numerous dead and badly wounded soldiers.  Lastly, the Veteran has stated that he experienced mortar attacks and sniper fire when he was stationed at Da Nang and Chu Lai.  He stated that these attacks frightened him and kept him on a high state of alert.

A review of the claims file shows that the Veteran's claim for PTSD was last adjudicated in a March 2011 Board decision, which denied service connection for PTSD.  The Veteran did not appeal.  Accordingly, the March 2011 is final with respect to the PTSD claim.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The United States Court of Appeals for Veterans Claims (Court) further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

As previously noted, service connection for PTSD was most recently denied by a March 2011 Board decision.  The Veteran was advised of his right to appeal in that decision, and did not appeal.  Accordingly, that decision became final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100; Bond, 659 F.3d at 1367-68.

In September 2014, the Veteran filed his request to reopen the claim for service connection for a mental health condition, to include PTSD, depression, and anxiety.  In connection with his claim, the Veteran submitted a September 2014 letter from his treating psychiatrist, Dr. N.S., which stated that Dr. N.S. had diagnosed the Veteran as having PTSD and depression.  He further stated that he believed the Veteran's PTSD symptoms to be related to his Vietnam service.  The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, on the lack of a PTSD diagnosis.  Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is reopened.

III. Service Connection - Acquired Psychiatric Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304 (f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"- i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's service treatment records reveals that on entrance and separation examination with respect to his first period of active service, the Veteran was found to be psychiatrically normal.  Indeed, the Veteran does not allege the occurrence of any in-service stressors during this period of service.  Concerning his second period of service, the Veteran was seen on March 25, 1967 by a psychiatrist and a psychologist after apparently attempting suicide, which the records relate to problems with his wife.  The Veteran was soon after hospitalized at a naval hospital.  A May 1967 Medical Board diagnosed the Veteran with passive-dependent personality disorder.  The detailed report makes no mention of in-service stressors.  Thereafter, the Veteran was discharged from military service.

As an aside, it is noted that personality disorders are not diseases or injuries for compensation purposes and may not be service-connected.  38 C.F.R. §§ 3.303(c), 4.127.  Nevertheless, service connection may be warranted for PTSD if the evidence shows that the Veteran has PTSD that is linked to an in-service stressor.

Much of the development in previous Board remands in this case pertained to the verification of the Veteran's claimed in-service stressors.  Though a formal Joint Services Records Research Center (JSRRC) request was not accomplished, the RO did ultimately conclude that an in-service stressor had been verified, in May 2010.  The RO determined that mortar attacks and small arms fire occurred at Da Nang on various occasions in January, February, and March 1967.  Because the Veteran was stationed at Da Nang during this time period, the RO found that he experienced such attacks, and as such, conceded an in-service stressor.

In connection with his September 2014 reopened claim for a mental health condition, to include PTSD, depression, and anxiety, the Veteran submitted a statement from Dr. N.S., a VA psychiatrist who treated the Veteran from 2003 to 2014.  Therein, Dr. N.S. stated that he had diagnosed the Veteran with having chronic PTSD and depression.  His symptoms included avoidance, intrusion, and negative alternations of cognition and mood, which the psychiatrist related to the multiple traumatic events that he experienced in Vietnam.

The Veteran underwent a VA examination in November 2014.  The VA examiner found that the Veteran did not have any mental disorder.  Specifically, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  Moreover, the examiner, upon testing, stated that the Veteran had feigned mental disorder symptomatology.  The examiner wrote: "The progression of stressor to stressor to stressor for the A criteria fits with this Veteran's clinical picture of dissimulation of subjectively reported invalid PTSD symptomatology."  The examiner noted the Veteran's consistent treatment with Dr. N.S., but did not discuss Dr. N.S.'s statement that the Veteran had PTSD related to his military service.  He stated that it was not possible to conduct an in-depth PTSD evaluation, given the Veteran's responses during the examination.  

VA treatment records dated during the relevant appeal period show that the Veteran sought consistent mental health treatment.  An August 2016 treatment note indicates that the Veteran had chronic PTSD pursuant to the DSM-5 related to military conflict.  Symptoms included nightmares, chronic insomnia, and hypomania.  

The Board finds, after a careful review of the relevant evidence, that service connection is warranted for PTSD.  The Board finds the Veteran's reports regarding his stressors to be credible, and consistent with the types and circumstances of his service.  Indeed, the RO, as noted above, conceded the Veteran's stressor, given his presence at Da Nang during small arms fires and/or mortar attacks on January 28, 1967, February 27, 1967, and March 15, 1967.  VA treatment records reflect that the Veteran has a PTSD diagnosis pursuant to DSM-5, and the aforementioned August 2016 treatment note related the diagnosis to the Veteran's reported history of military conflict.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical records must be read as a whole, and the Board is permitted to draw inferences based on the overall reports so long as the inference does not result in a medical determination).

As to the medical opinions rendered during the appeal period, the Board finds the September 2014 letter and opinion from Dr. N.S. to be probative in the resolution of the issue.  The claims file includes treatment notes dating from 2005 showing that Dr. N.S. treated the Veteran over a long period of time, diagnosed him as having PTSD, and related the diagnosis to his military service in Vietnam.  The November 2014 VA examination report, in contrast, while noting that the Veteran did not have a diagnosis of PTSD, also noted that it was impossible to conduct an in-depth PTSD examination.  Pertinently, the VA examiner did not provide any evidence to suggest that Dr. N.S.'s diagnosis of PTSD was wrong or inaccurate.    

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD.  The Board finds the September 2014 letter from Dr. N.S. to be probative, insofar as it reflects an opinion based on nearly ten years of treatment of the Veteran.  Accordingly, the claim is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


